 

AMENDMENT NO. 1 TO THE MPV AND BS ASSIGMENT AND CONVEYANCE AGREEMENT

 

THIS AMENDMENT (this “Amendment”) is dated 19 October 2010 and is entered into
by and between Blue Sphere Corporation, a corporation organised under the laws
of Nevada (together with its affiliates, “BS”), and Carbon MPV Limited, a
limited company organised under the laws of Cyprus, “MPV”).

 

Whereas, BS and MPV entered into a certain agreement assigning the rights to
perform the carbon credit projects listed in Annex A thereto on 24 February 2010
(the “Assignment Agreement”);

 

Whereas, BS and MPV desire to amend such Assignment Agreement in order to
provide for the financing of such carbon credit projects;

 

Now, therefore, in consideration of the mutual premises and covenants contained
herein, and subject to the terms and conditions hereof, and intending to be
legally bound, the parties hereto agree as follows:

 

1.Amendment of the Assignment Agreement

 

1.1The parties agree that notwithstanding anything else to the contrary in the
Assignment Agreement and subject to Section 1.2 below, MPV shall receive from
projects or transactions that it or its affiliates introduce to BS 5% of the net
profits of BS therefrom and from all other projects or transactions 2.5% of the
net profits of BS, in each case, as and when such profits are realised and for
so long as such profits are received and/or realised. In the event of a sale of
BS or the relevant project or transaction, MPV shall receive 3% of the proceeds
therefrom.

 

1.2MPV shall receive 7.5% of BS’s net profits in respect of those projects in
which MPV’s maximum share was marked as 7.5% in the Assignment Agreement,

 

1.3Clauses 1.2 and 1.4 in the Assignment Agreement are null and void.

 

1.4Section 4 of the Assignment Agreement shall survive any termination thereof
or hereof.

 

1.5All other terms of the Assignment Agreement are hereby ratified and accepted
by both BS and MPV and remain in full force and effect.

 

2.Miscellaneous

 

2.1 No provision of this Agreement may be amended, modified or waived only in
writing signed by a duly authorized officer of MPV and BS.

 

2.2 This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and supersedes all previous agreements and
understandings, written or oral, between the parties or their affiliates or
agents with respect to the subject matter hereof.

 

2.3 This Agreement shall be construed, interpreted and enforced in accordance
with the substantive laws of Israel. The parties agree that any action brought
to resolve any controversy arising under or relating to this Agreement shall be
subject to the non-exclusive jurisdiction of the courts of Tel Aviv, Israel and
any court which may hear appeals from those courts in relation to any disputes
arising out of or in connection with this Agreement.

 

2.4 No Party shall be liable under this Agreement, for consequential, indirect,
special, or punitive damages.

 

1

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  Carbon MPV Limited       By: Mark Radom       Title:       [tsig3.jpg]      
Blue Sphere Corporation           By:  Shlomi Palas   Title:  CEO

 

2

 

